            Case 1:20-cv-00323-LY Document 42 Filed 03/30/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION                                                  2U2flMR30 PM 2:140
Planned Parenthood Center for Choice, et al.,



                                                                                       1   :2O-cv-00323-L
-vs-                                                                 Case No.
Greg Abbott, et al.




                                                     ORDER

          BE IT REMEMBERED on this the.....                      day of                                2(there
was     presented to       the Court the          Motion for Admission Pro Hac                       Vice   filed by
                                                                                  State of Louisiana
           Elizabeth Murrill              ("Applicant"), counsel for                                            and

the Court, having reviewed the motion, enters the following order:

          IT IS ORDERED that the Motion for Admission Pro Hac              Vice   is   GRANTED, and Applicant

may appear on behalf of                    State of Louisiana          in the above case.

          IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

 in compliance with Local Court Rule AT-1(f)(2), immediately tender the amount of $100.00,

made payable to: Clerk, U.S. District Court.

          IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

 register as a filing user within 10 days of the date of this Order.

          IT IS FiNALLY ORDERED that Applicant's Pro Hac Vice status shall not become effective

 until Applicant has complied with all provisions of this Order.

          SIGNED this     the\'             day of                                 20




                                                       UNI      D STATES          TRICT            DGE
